Exhibit 10.13
AGREEMENT
     This agreement (the “Agreement”) is by and between Accin Corporation
(“Accin”), having an address at Notch View Office Park, 1033 Route 46,
Suite A204, Clifton, New Jersey 07013; and Infinesse Corporation (“Infinesse”),
having an address at 6033 W. Century Blvd., Suite 1200, Los Angeles, California
90045, and is effective as of August 22, 2006.
A. Recitals
     1. Infinesse has filed a patent application (United States Serial
No. 11/027,728) directed to prosthetic spinal discs. The term “Infinesse Patent
Rights” means all United States and foreign patent applications and patents
including continuation, divisional or continuation-in-part patents or patent
applications that claim direct or indirect priority on the subject matter of
United States Serial No. 11/027,728.
     2. Accin has filed patent applications, United States Serial Nos.
60/658,345; 11/176,915; 11/176,916; 11/176/717; 11/176,175; and 11/176,914
directed to prosthetic spinal flexible spacers. The term “Accin Patent Rights”
means all United States and foreign patent applications and patents including
continuation, divisional or continuation-in-part patents or patent applications
that claim direct or indirect priority on the subject matter of United States
Serial Nos. 60/658,345; 11/176,915; 11/176,916; 11/176/717; 11/176,175; or
11/176,914.
     3. Accin desires to design, manufacture, use or sell its own spinal
flexible spacers and to obtain funding for such design, manufacture, use or
sale.
     4. The parties’ technologies (“Infinesse Disc Technology” and “Accin Spacer
Technology,” respectively) take different approaches.
     [*] Confidential Treatment requested.
     6. Accin is concerned about a potential that the Infinesse Patent Rights
could affect its manufacture, use or sale of its spinal spacer, and Infinesse is
concerned about a

1



--------------------------------------------------------------------------------



 



potential that the Accin Patent Rights could affect its manufacture, use or sale
of its spinal disc.
     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
B. Covenant not to Sue
     1. Subject to limitations otherwise set forth in this agreement, Infinesse
grants to Accin a royalty-free covenant not to sue Accin for infringement of
Infinesse’s Patent Rights based upon Accin’s manufacture, use or sale of its
spinal spacer conforming to the Accin Spacer Technology. The covenant extends
only to spinal devices incorporating the Accin Spacer Technology.
     2. Subject to limitations otherwise set forth in this agreement, Accin
grants to Infinesse a royalty-free covenant not to sue Infinesse for
infringement of Accin’s Patent Rights based upon Infinesse’s manufacture, use or
sale of its spinal discs conforming to the Infinesse Disc Technology. The
covenant extends only to spinal devices incorporating the Infinesse Disc
Technology.
     3. Infinesse will have the right to assign (but not license or sublicense)
the covenant granted in paragraph A.2. to its successor for the successor to
commercialize the Infinesse Disc Technology. Accin will have the right to assign
(but not license or sublicense) the covenant granted in paragraph A.1. to its
successor for the successor to commercialize the Accin Spacer Technology.
C. Know-how
     1. Accin agrees to provide to Infinesse know-how and other technical
information related to the inventions disclosed in the Accin Patent Rights, and
related to the process of testing for and approval by the FDA including know-how
and other technical information related to test equipment and instrumentation
for testing. This agreement to provide know-how is personal to Infinesse and is
not transferable.
     2. Infinesse will have the right to use such know-how and other technical
information in its business.
     3. Accin agrees to provide all such know-how without cost to Infinesse and
to provide it at reasonable intervals as requested in writing by Infinesse.
Accin agrees not to withhold providing any such know-how to Infinesse.
     4. Subject to limitations otherwise set forth in this agreement, Infinesse
agrees not to disclose any know-how or other technical information that contains
Accin Proprietary Information. As used in this Agreement, Accin Proprietary
Information means any trade secret of Accin as the term “trade secret” is
defined in California Civil Code § 3426.1 et seq. (California version of the
Uniform Trade Secret Act). Further, to be considered Accin Proprietary
Information, Accin must mark conspicuously on any documents containing Accin’s
trade secrets, “Proprietary Information.” Any information

2



--------------------------------------------------------------------------------



 



disclosed to Infinesse by means other than documents that contain Accin’s trade
secrets, must be identified by Accin in writing within 30 days of such
disclosure. Any information described in an Accin patent or domestic or foreign
published patent application or any information otherwise published by Accin,
its agents or any domestic or foreign governmental agency will not be considered
to be Proprietary Information.
     5. Infinesse agrees to execute a separate Non-disclosure Agreement directed
to the protection of Accin’s trade secrets.
     6. The limitation on Infinesse’s right to disclose any Accin Proprietary
Information will not be construed to prevent Infinesse from disclosing such
information to a third party (a) considering the purchase of all or part of
Infinesse, (b) considering the formation of an entity to conduct research and
development or to commercialize the Infinesse Disc Technology. Infinesse also
will have the right to disclose Accin Proprietary Information to an entity
conducting research and development or commercializing the Infinesse Disc
Technology or being licensed under the Infinesse Patent Rights. Infinesse shall
obtain an executed Non-disclosure Agreement from such third party prior to
disclosing any Accin Proprietary Information to such third party.
     7. This Agreement will be effective for as long as the United States Serial
No. 11/027,728 is pending or is in force as a patent, or an application claiming
priority to Serial No. 11/027,728 is pending or is in force as a patent,
whichever is later.
D. No Creation of Partnership
     1. The parties agree that this Agreement is not to be construed as
establishing a partnership, joint venture or any other joint business endeavor
between Accin and Infinesse.
E. Miscellaneous Provisions
     1. This Agreement is binding upon and inures to the benefit of respective
successors, assigns, executors, administrators and personal representatives of
Infinesse and Accin, respectively.
     2. Nothing contained in this Agreement will be construed as: (a) imposing
on Infinesse or Accin any obligation to institute any suit or action for
infringement of the respective Patent Rights; (b) to indemnify or defend
Infinesse or Accin in any suit or action brought by a third party for
infringement of the respective Patent Rights or which challenges or concerns the
validity of the Patent Rights; or (c) imposing on Infinesse or Accin an
obligation to maintain the respective Patent Rights in force and effect.
     3. Any party’s failure to enforce any provision of this Agreement will not
be deemed continuing or a waiver of any other provision of this Agreement. Any
party’s failure in any instance to insist upon strict performance of the terms
of this Agreement will not be construed as a waiver or relinquishment of such
provisions for the future, and the Agreement will remain in full force and
effect.

3



--------------------------------------------------------------------------------



 



     4. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue to be valid
and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision will be deemed to be written,
construed and enforced as so limited.
     5. Each party represents and warrants to the other that it has the full
right, power and authority to enter into this Agreement and to perform all of
its obligations hereunder, and that its below-signed representative has
authority to execute this Agreement on its behalf.
     6. This Agreement will be construed according to the laws of the State of
California.
     7. Any suit between the parties including any suit to enforce or construe
this agreement will take place only in the United States District Court for the
Central District of California or the Los Angeles County Superior Court in Los
Angeles, California. Both parties consent to jurisdiction and venue in those
courts.
     8. This Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and merges all prior discussions
between them, and none of the parties will be bound by any conditions,
definitions, warranties, understandings or representations with respect to such
subject matter other than as expressly provided herein or as duly set forth on
or subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the party to be bound thereby.
     9. No party will be liable for failure to perform its obligations under
this Agreement during the period when such failure is due to acts of God, fire,
flood, war, strikes and other similar causes beyond the control of the parties.
     In witness whereof, Infinesse and Accin have caused this Agreement to be
executed in their names by their duly authorized officers or representatives
effective as of the date in the initial paragraph of this Agreement.

             
Infinesse Corporation
      Accin Corporation    
 
           
/s/ Michael E. Kim
      /s/ Michael Kvitnitsky    
 
by Michael E. Kim, President
     
 
by Michael Kvitnitsky, President    

4